MEMORANDUM **
Respondent’s motion for summary disposition is granted because the questions *539raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The Board of Immigration Appeals did not abuse its discretion in construing petitioner’s motion to reopen as a motion to reconsider and denying it as untimely. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003); 8 C.F.R. § 1003.2(a)-(c). Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.